Citation Nr: 0023155	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  94-42 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Evaluation of chondromalacia of the left knee with 
traumatic arthritis, rated as 20 percent disabling from 
January 25, 1993.

2.  Evaluation of residuals of a fractured right medial 
malleolus, rated as 10 percent disabling from January 25, 
1993.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1986 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the RO 
that granted a claim of entitlement to service connection for 
chondromalacia of the left knee and assigned a noncompensable 
evaluation under Diagnostic Code 5257, effective from January 
25, 1993, the day following the veteran's separation from 
active military service.  The RO also granted a claim of 
entitlement to service connection for residuals of a 
fractured right medial malleolus, and assigned a 
noncompensable evaluation under Diagnostic Code 5271, 
effective from January 25, 1993.  The veteran was notified of 
these actions by a letter in April 1993.  By rating action in 
March 1994, the RO increased the evaluation for 
chondromalacia of the left knee from zero to 10 percent under 
Diagnostic Code 5257, effective from January 25, 1993.  By 
rating action in June 1999, the RO re-characterized the left 
knee disability to include traumatic arthritis, and increased 
the rating from 10 to 20 percent under Diagnostic Codes 5010-
5261.  The RO also increased the evaluation for residuals of 
a fractured right medial malleolus from zero to 10 percent.  
Both increases were made effective from January 25, 1993.  

Previously, this case was before the Board in May 1997, 
February 1999, and December 1999, when it was remanded for 
additional development.

The Board further notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that an appeal from an original award does not raise the 
question of entitlement to an increased rating, but instead 
is an appeal of an original rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Consequently, the Board has 
characterized the rating issues on appeal as claims for a 
higher evaluation of an original award.


FINDINGS OF FACT

1.  The veteran experiences left knee pain and flare-ups, but 
does not have problems with instability; flare-ups limit his 
motion to 0 degrees of extension and 100 degrees of flexion.

2.  The veteran's right ankle disability is manifested by 
tenderness along the distal margin of the medial malleolus, 
but the functional losses caused thereby do not equate to 
more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  An evaluation higher than 20 percent for chondromalacia 
of the left knee with traumatic arthritis from January 25, 
1993, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a 
(Diagnostic Codes 5003, 5010, 5257, 5260, 5261) (1999).

2.  An evaluation higher than 10 percent for residuals of a 
fractured right medial malleolus from January 25, 1993, is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.27, 4.40, 4.45, 4.71a (Diagnostic 
Code 5271) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson, supra.

Moreover, when assigning a disability rating involving the 
musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  See also 38 C.F.R. 
§§ 4.45, 4.59 (1999).  The Board notes that under 38 C.F.R. 
§ 4.40, disability ratings involving the musculoskeletal 
system should reflect functional loss, which may be due to 
pain and which must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40 (1999).

Furthermore, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca, 8 Vet. App. at 202 (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  The Court has explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id.

Left Knee

The veteran's service-connected chondromalacia of the left 
knee with traumatic arthritis was assigned a 20 percent 
evaluation from January 25, 1993 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  In this regard, Diagnostic Code 5010 
provides that arthritis, due to trauma, which is 
substantiated by x-ray findings is evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  

The evaluation of limitation of motion in the leg is governed 
by the provisions of Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees; 10 percent 
is warranted when flexion is limited to 45 degrees; 20 
percent is warranted when flexion is limited to 30 degrees; 
and 30 percent is warranted when flexion of the leg is 
limited to 15 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is assigned when extension of the knee 
is limited to 5 degrees; 10 percent is assigned when 
extension is limited to 10 degrees; 20 percent is assigned 
when extension is limited to 15 degrees; and 30 percent is 
assigned when extension is limited to 20 degrees.  38 C.F.R. 
§ 4.71a (1999).  (Full range of motion of the knee is from 0 
to 140 degrees. 38 C.F.R. § 4.71-3, Plate II (1999).) 

A review of the record reveals that, when examined by VA in 
December 1993, the veteran complained of left knee swelling 
with any strenuous activity such as running or playing 
basketball.  He reported that he walked at a normal pace for 
about one mile until his left knee started to hurt and popped 
with further walking.  Examination of the left knee revealed 
mild swelling in the joint and in the suprapatellar bursa 
with slight patellar ballotment.  There was tenderness along 
the tibial plateau to mild pressure and over the proximal 
fibular head.  Drawer sign was negative.  Range of motion was 
from 0 degrees of extension to 120 degrees of flexion.  There 
was no lateral or medial instability.  X-rays of the left 
knee revealed degenerative joint disease.  The diagnoses 
included chronic chondromalacia of the left knee.

When examined by VA in September 1998, it was noted that the 
veteran's claims file was not available.  The veteran 
reported that his main complaint concerned his left knee.  He 
reported that, when he tried to do any kind of sports or 
activity, his left knee became painful and swollen, although 
it was not swollen at the present time.  It was noted that 
the precipitating factors were apparently increased weight 
bearing through sports.  Examination of the left knee 
revealed that the veteran walked into the examining room 
without a cane or crutches.  Range of motion testing revealed 
that the veteran could only flex the knee to 130 degrees of 
flexion with 0 degrees of extension.  There was no obvious 
deformity.  The examiner noted that range of motion was 
performed with consideration of pain, fatigue, weakness, and 
incoordination.  The diagnoses included traumatic arthritis 
of the left knee.  

In February 1999, the Board remanded the case and instructed 
the RO to forward the veteran's claims folder to the 
physician who had conducted the September 1998 VA orthopedic 
examination to conduct a review of that folder.  The Board 
also informed the RO that if the September 1998 VA examiner 
was unavailable, then another VA orthopedic examination 
should be conducted to determine the nature and extent of the 
veteran's left knee disability.  Subsequently, the claims 
folder was not forwarded to the September 1998 VA examiner.  
Instead, without any explanation as to why the September 1998 
VA examiner was not available, the claims folder was 
forwarded to a different examiner, who had never examined the 
veteran.  That examiner provided two opinions in October 1998 
and May 1999.  In October 1998, that examiner opined that 
there were no changes on the September 1998 VA examiner's 
findings or conclusions.  In May 1999, that examiner opined 
that left knee flexion was limited to 130 degrees and 0 
degrees extension.  That examiner also noted that the veteran 
did get flare-ups of the knee, and that the knee became 
painful and swollen with excessive activity, usually with 
sports or any other repetitive bending or kneeling.  That 
examiner also noted that when the veteran did get a flare-up, 
the limitation of motion was increased approximately 30 
degrees more.

Because the development in the veteran's case was not 
responsive to the directives of the February 1999 remand, the 
Board remanded the case in December 1999 in order for the 
physician who conducted the VA orthopedic examination in 
September 1998 to conduct a review of that folder.  Pursuant 
to the Board's December 1999, the VA examiner who had 
conducted the September 1998 VA examination, provided an 
opinion in January 2000.  The VA physician noted that the 
veteran's claims file and September 1998 VA examination 
report were reviewed.  The examiner opined that the veteran 
did have functional loss and pain with range of motion tests 
of the left knee, and that flare-ups were primarily related 
to sports activity when the left knee became painful and 
swollen with precipitating factors and the flare-ups related 
to weight bearing through sports.  The range of motion tests 
were performed with consideration of pain, fatigue, weakness, 
and incoordination with the flare-ups as noted above, and 
revealed that, while pain may have developed with 100 degrees 
of flexion of the left knee, maximum flexion was to 130 
degrees.  The examiner further opined that the x-rays did 
support traumatic arthritis of the left knee, and that a 
repeat x-ray examination of the left knee was unnecessary 
since a diagnosis of traumatic arthritis of the left knee had 
already been established.  

After a review of the evidence, the Board finds that an 
evaluation higher than 20 percent for chondromalacia of the 
left knee with traumatic arthritis from January 25, 1993, is 
not warranted.  The medical evidence of record shows that the 
veteran's range of motion of the left knee was from 0 degrees 
of extension to 130 degrees of flexion (see September 1998 VA 
examination), and that range of motion tests further showed 
that pain developed with 100 degrees of flexion (see 
January 2000 VA examiner's opinion).  The Board finds that 
the range of motion demonstrated does not meet the 
requirements for a compensable rating under the criteria for 
assessing limitation of motion of the part affected, i.e., 
the knee.  Diagnostic Codes 5260, 5261 (a compensable rating 
requires flexion limited to at least 45 degrees or extension 
limited to at least 10 degrees).  Significantly, despite 
confirmation (by radiographic evidence) of the presence of 
arthritis, the evidence does not demonstrate that veteran's 
left knee experiences sufficiently reduced flexion or 
extension (flexion limited to 15 degrees or extension limited 
to 20 degrees) to warrant an evaluation higher than 20 
percent based upon impairment resulting from traumatic 
arthritis (which considers the limitation of flexion and 
extension of the joint).  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, or 5261 (1999).  However, the Board 
finds that 20 percent evaluation is warranted given the 
objective evidence of limited flexion of the left knee with 
arthritis, pain, and flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999); VAOPGCPREC 9-98 at para. 4 (Aug. 14, 1998) 
("[P]ainful motion is considered limited motion even though a 
range of motion is possible beyond where the pain sets in."); 
see also DeLuca, 8 Vet. App. at 206-208.  There is no 
provision in the rating criteria for a higher disability 
rating than 20 percent based on limitation of motion where 
the veteran does not experience sufficiently reduced flexion 
or extension (flexion limited to 15 degrees or extension 
limited to 20 degrees).  Accordingly, the Board concludes 
that the RO appropriately assigned an initial evaluation of 
20 percent for chondromalacia of the left knee with traumatic 
arthritis from January 25, 1993.  See 38 C.F.R. §§ 4.40, 4.45 
(1999).

In a precedent opinion by VA General Counsel, it was noted 
that separate ratings may be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id.  Therefore, 
because the record on appeal shows that the RO considered 
both loss of range of motion and subluxation/instability as 
part of the veteran's service-connected left knee disability, 
the Board will consider whether the veteran is entitled to a 
separate compensable rating for subluxation or instability 
under Diagnostic Code 5257.  

According to Diagnostic Code 5257, evidence of slight 
recurrent subluxation or lateral instability warrants the 
assignment of a 10 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  Evidence of moderate 
recurrent subluxation or lateral instability will result in 
the assignment of a 20 percent disability rating.  Id.  
Evidence of severe recurrent subluxation or lateral 
instability warrants the assignment of a 30 percent 
disability evaluation.  Id.  

In this regard, it should be noted that there is no evidence 
in the record that suggests slight subluxation or instability 
in the left knee.  Therefore, because the veteran does not 
experience a compensable degree of either subluxation or 
instability in his left knee, a separate rating is not 
warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  
Consequently, given the record as described above, the Board 
finds that there is no basis for awarding an evaluation 
higher than 20 percent for chondromalacia of the left knee 
with traumatic arthritis since January 25, 1993.  See 
Fenderson, supra.

Right Ankle

Turning to the issue of whether a higher evaluation than 10 
percent for residuals of a fractured right medial malleolus 
from January 25, 1993 is warranted, the Board finds that the 
veteran's service-connected residuals of a fractured right 
medial malleolus from January 25, 1993 does not warrant an 
evaluation higher than 10 percent.

The veteran's service-connected residuals of a fractured 
right medial malleolus was rated as 10 percent disabling 
under Diagnostic Code 5271, which pertains to limitation of 
motion of the ankle, since January 25, 1993.  A 10 percent 
evaluation is assigned for moderate limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (1999).  A 20 percent 
evaluation is assigned for marked limitation of motion.  Id.  
A 20 percent evaluation may also be assigned where the ankle 
is ankylosed in plantar flexion less than 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (1999).  (Full range 
of motion of the ankle is from 0 degrees to 20 degrees in 
dorsiflexion, and from 0 degrees to 45 degrees in plantar 
flexion.  38 C.F.R. § 4.71, Plate II (1999).)

A review of the record reveals that, when examined by VA in 
December 1993, the veteran complained that his right ankle 
was restricted from inward movement; however, he had had no 
other problems with the right ankle.  Examination of the 
right ankle revealed tenderness along the distal margin of 
the right medial malleolus.  The ankle was not otherwise 
remarkable.  Range of motion was limited to 15 degrees of 
dorsiflexion and 35 degrees of plantar flexion.  X-rays of 
the right ankle revealed a healed fracture of the medial 
malleolus.  The diagnoses included status-post sprain of the 
right ankle.

When examined by VA in September 1998, it was noted that the 
veteran's claims file was not available.  The veteran 
reported that his right ankle was not bothering him too much 
at the present time.  Examination revealed that the veteran 
walked into the examining room without a cane or crutches.  
Examination of the right ankle revealed no deformity with 
good ankle flexion, dorsiflexion, and plantar flexion.  Range 
of motion of the right ankle was dorsiflexion to 10 degrees, 
and plantar flexion to 45 degrees.  The examiner noted that 
range of motion was performed with consideration of pain, 
fatigue, weakness, and incoordination.  The diagnoses 
included traumatic osteoarthritis of the right ankle.  

As noted above, in a May 1999 addendum to the September 1998 
VA examination report, a VA examiner stated that the 
veteran's range of motion of the right ankle was dorsiflexion 
to 10 degrees and plantar flexion to 45 degrees.  That 
examiner also noted that the veteran's right ankle did not 
appear to be giving the veteran a problem with flare-ups or 
limitation of motion during flare-ups.

Pursuant to the Board's December 1999, the VA examiner who 
conducted the September 1998 VA examination, provided an 
opinion in January 2000.  The VA physician noted that the 
veteran's claims file and September 1998 VA examination 
report were reviewed.  The examiner opined that the veteran 
did not appear to have complained about the right ankle, and 
that x-rays of the right ankle were essentially normal.

Considering the extent of the impairment shown in light of 
the applicable rating criteria, the Board concludes that an 
evaluation higher than 10 percent is not warranted for 
residuals of a fractured right medial malleolus under 
Diagnostic Code 5271.  Limitation of dorsiflexion to 10 
degrees and plantar flexion to 5 degrees, when considered in 
conjunction with the problems experienced by the veteran on 
prolonged use, approximates "moderate" limitation of 
motion.  38 C.F.R. § 4.71, Plate II.  There is no evidence 
showing that dorsiflexion was worse than 10 degrees or 
plantar flexion was worse than 30 degrees.  (Normal ankle 
motion is to 20 degrees of dorsiflexion and to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II (1999).)  In 
order for a higher rating to be assigned, limited motion must 
be marked or there must be ankylosis in plantar flexion at 
less than 30 degrees or in dorsiflexion less than 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (1999).  This 
is significant because, as noted above, a 20 percent 
evaluation is not assignable until limitation of motion is 
"marked."  Diagnostic Code 5271.  

Although the term "marked" is not defined by regulation, a 
review of the entire regulatory scheme for rating the ankle 
suggests that the problems experienced by the veteran are not 
of the degree contemplated by a 20 percent rating.  For 
instance, a 20 percent evaluation is not warranted unless 
there is ankylosis of the subastragalar or tarsal joint in a 
poor weight-bearing position, 38 C.F.R. § 4.71a, Diagnostic 
Code 5272, or ankylosis of the ankle in plantar flexion at 
less than 30 degrees.  Diagnostic Code 5270.  Since the 
veteran can clearly move from 10 degrees of dorsiflexion to 
35 degrees of plantar flexion, the Board finds that his 
disability does not equate to debility contemplated by a 20 
percent rating for "marked" limitation of motion.  As noted 
above, although the veteran experiences tenderness, his right 
ankle limitations have never been so bad as to even roughly 
equate to such debility to warrant a higher schedular 
evaluation.

The Board has taken into account the veteran's complaints of 
restriction from inward movement, and notes that any 
functional loss attributable to pain on use has been 
considered in arriving at the current assessment.  DeLuca, 
8 Vet. App. at 202.  In this regard, the Board notes that 
pain is a factor to consider, especially when rating motion 
of a joint.  Id.  (Functional loss is the inability to 
perform normal working movements, and must be evident by 
underlying pathology and some objective indications such as 
the visible behavior of the veteran.  38 C.F.R. § 4.40.)  
Even though the veteran has complained of restricted inward 
movement of the right ankle, no evidence objectively confirms 
functional loss due to pain beyond that contemplated by the 
rating for moderate limitation of motion.  Moreover, despite 
the veteran's claims of restricted inward movement, he still 
had 10 degrees of dorsiflexion and 35 degrees of plantar 
flexion at best.  Consequently, the Board finds no basis on 
which to grant a higher evaluation under limitation of motion 
criteria due to pain.  That the veteran has any painful 
motion due to underlying pathology is allowed for and 
compensated by the 10 percent rating discussed above, but no 
more.

The Board recognizes that the veteran's appeal was from an 
original rating following his separation from military 
service.  Therefore, the principles enunciated in Fenderson, 
supra, apply.  However, upon review of the record since the 
rating was made effective for the right ankle, the Board 
finds that a higher schedular rating was not warranted at any 
point during the pendency of the veteran's claim since 
January 25, 1993.  See Fenderson, supra.


ORDER

An evaluation higher than 20 percent for chondromalacia of 
the left knee with traumatic arthritis from January 25, 1993, 
is denied.

An evaluation higher than 10 percent for residuals of a 
fractured right medial malleolus from January 25, 1993, is 
denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

